DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 01/18/2022.
Currently claims 1-3, 16-21 and 25-28 are pending in the application.
EXAMINER’S AMENDMENT
Rejoinder
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 05/27/2021, is hereby withdrawn and claims 16-21 and 25-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 16-21 and 25-28 require all the limitations of allowable independent claim 1.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
16. (Currently Amended) The vehicle power conversion device according to claim 1, wherein a plurality of fins extend in a traveling direction of the vehicle.
Allowable Subject Matter
In light of applicant’s amendments filed on 01/18/2022 and associated persuasive arguments,
Claims 1-3, 16-21 and 25-28 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Japanese Patent Pub # JP-2012-075251 A to Terakado teaches, a vehicle power conversion device comprising: 
a housing (6; Fig. 4; [0010]; i.e. housing) configured to accommodate an electronic component (3; Fig. 4; [0010]; i.e. power semiconductor module) therein and to be fixed (mounted on the vehicle; [0010]) to a vehicle and having an opening (opening on the left side where the base or cooling block 1 is located next to the electronic components 3 inside power unit 10) (Fig. 4; [0010]); 

    PNG
    media_image1.png
    575
    416
    media_image1.png
    Greyscale


(i) having a first main surface (right surface) to which an electronic component (3) is attached and a second main surface (left surface), 
the first main surface and the second main surface being opposite to each other in a horizontal direction (Fig. 4; [0010]), 
(iii) covering the opening (opening of the housing 6 on the left side where the cooling block 1 is located) by the first main surface (right surface) facing an interior of the housing (6) (Fig. 4; [0010]), and 
(iv) being attached to the housing (6) (the base or cooling block 1 is attached to the housing 6) (Fig. 4; [0010]); and 
heat sinks (2; Fig. 4; [0010]; i.e. cooling fins) joined, at intervals, on the second main surface (left surface of cooling block 1) (Fig. 4; [0010]).  
Terakado further teaches heat equalizing heat pipes 4 extending along the first main surface and the second main surface of the cooling block 1 (Fig. 4; [0010]), 
Furthermore, Japanese Patent Pub # JP-2009-239043 A to Ikeda discloses, (ii) having a plurality of separately sealed grooves (5; Fig. 1; [0017]; i.e. composite flow path) therein, the plurality of grooves (5) with refrigerant enclosed (Fig. 1; [0016] – [0018]), 
Note: Ikeda teaches a closed flow path 5 through which a refrigerant circulates.

    PNG
    media_image2.png
    313
    445
    media_image2.png
    Greyscale

However, neither Terakado nor any cited prior art, appear to explicitly disclose, in context, wherein each groove has an annular shape having a central axis that extends in a direction in which the first main surface and the second main surface are opposite to each other, the grooves are arranged in the horizontal direction, and PatentAttorney Docket No. the electronic component is attached to a portion of the first main surface that faces a part of one of adjacent grooves and a part of another one of the adjacent grooves.
Specifically, the aforementioned ‘wherein each groove has an annular shape having a central axis that extends in a direction in which the first main surface and the second main surface are opposite to each other, the grooves are arranged in the horizontal direction, and PatentAttorney Docket No. the electronic component is attached to a portion of the first main surface that faces a part of one of adjacent grooves and a part of another one of the adjacent grooves,’ is material to the inventive concept of the application at hand to improve cooling performance of the vehicle power conversion device.
 2-3, 16-21 and 25-28 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-3, 16-21 and 25-28 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/28/2022
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812